Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 08 August 2021, has been entered and the Remarks therein, filed 29 November 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §112(a) and 35 U.S.C. §103 over Keller et al. in view of Tarkkanen et al., and Koski et al., necessitated by Applicants’ amendment received 29 November 2021, specifically, amended claims 1 and 23. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
	Claims 1-3, 5, 16, 19, 20, 22, 23, 25, 27, 28 and 30-33 are pending.
	Claims 1-3, 5, 16, 19, 20, 22, 23, 25, 27, 28 and 30-33 are rejected.
	Claims 5, 19, 27 and 28 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
	Claims 1-3, 5, 16, 19, 20, 22, 23, 25, 27, 28 and 30-33 have the effective filing date of 01 November 2016.

Claim Objections
The objection to Claims 19 and 17, in the Non-Final Office Action mailed 03 August 2021, is withdrawn in view of Applicants' amendment received 29 November 2021, in which the cited claim were amended.

Claims 5, 19, 27 and 28 are objected to because of the following informalities:
Claim 5 recites: “The method of claim 1, wherein the resistance to an antibiotic is determined using one or more sequencing methods”, which should read: “The method of claim 1, wherein the resistance to the antibiotic is determined using one or more sequencing methods.”
Claim 19 recites: “The method of claim 1, wherein the antibiotic or different antibiotic is a beta-lactam antibiotic,…”, which should read: “The method of claim 1, wherein the antibiotic or the different antibiotic is a beta-lactam antibiotic,…”
Claims 27 and 28 recite: “The method of claim 23, wherein the antibiotic is…”, which should read: “The method of claim 23, wherein the one or more antibiotics are…”


Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

35 U.S.C. §112(a)  and pre-AIA  35 U.S.C. §112, first paragraph require that the specification include the following (MPEP 2161 (I)):
(A) A written description of the invention; 
(B) The manner and process of making and using the invention (the enablement requirement); and 
(C) The best mode contemplated by the inventor of carrying out his invention. 

Claims 1-3, 5, 16, 19, 20, 22, 23, 25, 27, 28 and 30-33 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
[This rejection is cited in view of Applicant’s claim amendment.]

Claim 1-3, 5, 16, 19, 20, 22, 23, 25, 27, 28 and 30-33 fail to comply with the written description requirement because they contain new matter. (See MPEP 608.04).
Claims 1 and 23 recite: “…, administering an…amount of a beta-lactamase having an amino acid sequence of at least 95% identity with SEQ ID NO: 1 and a hydrophilic residue other than aspartate (D) at position 276 based on Ambler classification…”
The specification recites: “In various aspects, the beta-lactamase has the amino acid sequence of SEQ ID NO: 1 (i.e., "SYN-004" or "ribaxamase" or "P3A" as described in WO 2011/148041, the entire contents of which are hereby incorporated by reference). Mutations may be made to this sequence to generate beta-lactamase derivatives that may be utilized by methods of the invention.” (originally-filed specification, pg. 13, lines 17-20).
However, the SEQ ID NO.: 1 sequence, as filed, is only 264 amino acids long. Therefore, an amino acid substitution at position 276 is not possible in SEQ ID NO.: 1.
The specification recites the term ‘Ambler classification’ several times, but does not define, describe or explain what the term means, within the context of the claimed subject matter, although the specification cites examples of Ambler classes: “…molecular/Ambler class A, or class B, or class C, or class D beta-lactamase (see, e.g., Ambler 1980, Philos Trans R Soc Lond B Biol Sci. 289: 321, the contents of which are hereby incorporated by reference),…” (spec., pg. 9, lines 14-16).
Ambler (as cited above and provided here) shows the amino acid sequences for four different class A β-lactamases ((a), (b), (c) and (d)), and discusses “Class B” β-
However, it is not clear how the limitation ‘based on Ambler classification’ applies to the beta-lactamase (which has an amino acid sequence identity of at least 95% identity to SEQ ID NO.: 1) that is being administered, as recited in claims 1 and 23. It is not clear if the limitation in claims 1 and 23 implies that the administered beta-lactamase is a combination of an amino acid sequence with an identity of at least 95% identity to SEQ ID NO.: 1 in addition to an amino acid sequence that is some portion of the class A (d) β-lactamase which shows the hydrophilic residue substitution at position 276 from aspartic acid (D) to asparagine (N). If that is the case, Applicant has not filed the entire sequence for that construct, and, therefore, the description recites new matter.
Compare to Applicant’s description of the hydrophilic amino acid residue substitution of D276N (spec., pg. 3, lines 16-19; and pg. 18, Table, D276N = IS118 or SYN-004, which is shown in Applicant’s working examples; e.g., Example 1, pg. 42). 
For the above reasons, the practitioner would not have a clear understanding of the structure of the beta-lactamase to be administered to the patient requiring treatment for an infection. 
In summary, it is not clear if said beta-lactamase is represented by an amino acid sequence that has at least 95% identity to SEQ ID NO.: 1, which has a substitution at position 276 from D; or if said beta-lactamase is represented by an amino acid sequence that has at least 95% identity to SEQ ID NO.: 1 and in addition to this 
To overcome this rejection, Applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claims or the claims may be amended to recite an amino acid (protein/β-lactamase) construct that is supported by the specification.

35 U.S.C. § 112(b)
The rejection of Claims 23, 25, 27, 28, 30, 32 and 33 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 03 August 2021, is withdrawn in view of Applicants’ amendment received 29 November 2021, in which the cited claim was amended.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 16, 19, 20, 22, 23, 25, 27, 28 and 30-33 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-3, 5, 16, 19, 20, 22, 23, 25, 27, 28 and 30-33 are indefinite because the metes and bounds of the claimed subject matter are not clear.
Claims 1 and 23 recite: “…, administering an…amount of a beta-lactamase having an amino acid sequence of at least 95% identity with SEQ ID NO: 1 and a hydrophilic residue other than aspartate (D) at position 276 based on Ambler classification…”
[This rejection is cited in view of Applicant’s claim amendment.]

However, it is not clear if the beta-lactamase to be administered comprises an amino acid sequence that has at least 95% identity to SEQ ID NO.: 1, which has a substitution at position 276 that is other than D; or if said beta-lactamase is represented by an amino acid sequence that has at least 95% identity to SEQ ID NO.: 1 and in addition to this sequence also has an amino acid sequence that minimally encompasses the position 276 with a substituted amino acid that is not D; e.g., such as the β-lactamase amino acid sequence similar to the class A (d) Ambler sequence (see next).
Philos Trans R Soc Lond B Biol Sci. 289: 321-331) (i.e., D to N). However, this sequence (or a similar sequence that encompasses such a substitution) has not been filed by Applicant.
For the purpose of compact prosecution, the claim will be interpreted to mean that the beta-lactamase to be administered can have an amino acid sequence that is at least 95% identical to SEQ ID NO.: 1, in addition to or including an amino acid sequence that encompasses the 276 amino acid position, which exhibits a hydrophilic residue other than aspartic acid/aspartate (D).
Prior art will be applied according to this interpretation. Claims 2, 3, 5, 16, 19, 20, 22, 25, 27, 28 and 30-33 are dependent upon claims 1 and 23 and are, therefore, rejected under the same basis.

Claim 25 is indefinite, because it recites insufficient, improper or unclear antecedent basis for the limitations in the claim.
In addition, the metes and bounds of the claimed subject matter are not clear.
[This rejection is cited in view of Applicant’s claim amendment.]

Claim 25 recites: “The method of claim 23, wherein the one or more genes associated with antibiotic resistance is…”

However, claim 23 recites: “…: (a) screening the patient for resistance to one or more antibiotics by determining a level of two or more genes associated with antibiotic resistance…”
Because claim 23 recites ‘two or more genes’ and claim 25 recites ‘one or more genes’, there is improper antecedent basis in the claim, and the metes and bounds of the claimed subject are not clear (i.e., it is not clear if the screening step requires determining the level of ‘two or more’ or of ‘one or more’ genes associated with antibiotic resistance.
For the purpose of compact prosecution, the claims will be interpreted, according their broadest reasonable interpretation, which is that the screening step requires determining a level of one or more genes associated with antibiotic resistance.
Prior art will be applied according to this interpretation.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-3, 5, 16, 19, 20, 22, 23, 25, 27, 28 and 30-33 under 35 U.S.C. §103 as being unpatentable over Koski et al. in view of Tarkkanen et al., Keller et al., and Li et al., in the Non-Final Office Action mailed 03 August 2021, is withdrawn in view of Applicants' amendment received 29 November 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 16, 19, 20, 22, 23, 25, 27, 28 and 30-33 are rejected under 35 U.S.C. §103 as being unpatentable over Keller et al. (International Patent Application Publication No. WO 2016/045857 A1; Intl. Pub. Date: 31 March 2016) in view of Sun et al. ((2014) PLoS ONE 9(5): 1-10), Tarkkanen et al. ((2009) Antimicrob. Agents Chemother. 53(6): 2455-2462), and Koski et al. (International Patent Application Publication No. WO 2011/148041 A1).
 [All references except Sun et al. cited in the Non-Final Office Action mailed 03 August 2021.]
[The rejection is cited in view of Applicant’s claim amendment.]

	Keller et al. addresses some of the limitations of claims 1 and 23, and the limitations of claims 5, 19, 25, 27, 31 and 32.
	Regarding claims 1, 23 and 25, Keller et al. shows a method for selecting a treatment of a patient suffering from an infection with potentially resistant Klebsiella, comprises the steps of: a) obtaining or providing a sample containing or suspected of containing at least one Klebsiella species from the patient; b) determining the presence of at least one mutation in at least two genes from the group of genes consisting of, minimally, baeR, baeS, pbpC and pbpG, wherein the presence of said at least two mutations is indicative of a resistance to one or more antimicrobial, e.g. antibiotic, drugs; c) identifying said at least one or more antimicrobial, e.g. antibiotic, drugs; and d) selecting one or more antimicrobial, e.g. antibiotic, drugs different from the ones identified in step c) and being suitable for the treatment of a Klebsiella, particularly Klebsiella pneumoniae, baeR, marA, mdtD, mdtN, mdtK, and pbp4; (b) if the patient is determined to be resistant to an antibiotic, administering an effective amount of the antibiotic or a different antibiotic] [Claim 23- A method for treating an infection in a patient, comprising: (a) screening the patient for resistance to one or more antibiotics by determining a level of two or more genes associated with antibiotic resistance in a sample relative to a control sample; and (b) if the patient is determined to be resistant to an antibiotic, administering an effective amount of one or more antibiotics to the patient] [Claim 25- the one or more genes associated with antibiotic resistance is one or more of acrE, acrF, acrS, baeR, marA, mdtD, mdtN, mdtK, pbp2, and pbp4]).
Regarding claims 19, 27, 31 and 32, potential genetic tests for four different drug classes relating to resistances were discovered: β-lactams (includes penicillins, cephalosporins, carbapenems, monobactams); quinolones; polyketides; and folate synthesis inhibitors (pg. 126, lines 24-30). The antibiotic drug is selected from the group consisting of, minimally, amoxicillin, ampicillin, 
Regarding claim 5, a detected mutation is a mutation leading to an altered amino acid sequence in a polypeptide derived from a respective gene in which the detected mutation is located (pg. 43, lines 27-31). The term "mutation" relates to a variation in the sequence as compared to a reference sequence (pg. 15, lines 28-29). Sequencing can be carried out using polymerase chain reaction (PCR), particularly, multiplex PCR or high throughput sequencing or next generation sequencing (pg. 22, lines 17-32 thru pg. 23, lines 1-2 [Claim 5- the resistance to the antibiotic is determined using one or more sequencing methods]).

Keller et al. does not show: 1) a fecal sample [Claims 1 and 23]; 2) administering an effective amount of a beta-lactamase having an amino acid sequence of at least 95% identity with SEQ ID NO: 1 and a hydrophilic residue other than aspartate (D) at position 276 based on Ambler classification [Claims 1 and 23]; 3) the patient is resistant to the antibiotic and the beta-lactamase provides a therapeutic response to the same or the different antibiotic [Claims 2 and 3]; 4) the beta-lactamase has an amino acid sequence of SEQ ID NO: 1 [Claims 16 and 33]; 5) the antibiotic is vancomycin [Claims 20 and 28]; 6) the infection is an overgrowth of vancomycin resistant enterococci (VRE) [Claims 22 and 30]; and 7) determining a level of two or more 

Sun et al. teaches that the proteins produced by the pbpC and pbpG genes, shown by Keller et al., have the same function as the protein produced by the pbp4 gene, as instantly-claimed, in order to show that the detection of the pbp4 gene could be substituted with the detection of the pbpC and/or pbpG genes, within in the context of the claimed subject matter, by way of addressing claims 1 and 25.
	Sun et al. teaches that penicillin-binding proteins (PBPs) are enzymes responsible for the polymerization of the glycan strand and the cross-linking between glycan chains as well as the target proteins for β-lactam antibiotics. Mutational alterations in PBPs can confer resistance either by reducing binding of the antibiotic to the active site or by evolving a b-lactamase activity that degrades the antibiotic (pg. 1, Abstract). 
Regarding claims 1 and 25, Sun et al. shows that resistance to β-lactam antibiotics is conferred by point mutations in penicillin-binding proteins PBP3, PBP4 and PBP6 in Salmonella enterica (pg. 1, Title). Based on the protein gene predictions and functional annotation of the Salmonella typhimurium LT2 genome, fifteen gene products were annotated as putative penicillin-binding proteins in Salmonella typhimurium LT2, including pbpC and pbpG (pg. 2, column 1, para. 3).
That is, pbp4, pbpC and pbpG are all penicillin-binding proteins that are associated with antibiotic resistance.

Tarkkanen et al. addresses some of the limitations of claims 1 and 23, and the limitations of claims 2, 3, 20, 22, 28 and 30, with regard to determining patient antibiotic resistance using a fecal sample, and administering an effective amount of a beta-lactamase.
	Regarding claims 1, 2, 3 and 23, Tarkkanen et al. shows a study designed to evaluate the preventive effect of P1A recombinant β-lactamase on ampicillin-induced changes in GI (gastrointestinal) microflora and the emergence of antimicrobial resistance in intestinal coliforms (pg. 2456, column 1, para. 2). P1A recombinant β-lactamase prevents emergence of antimicrobial resistance in gut microflora during administration of ampicillin (pg. 2455, Title [nexus to Keller et al.] [a method for treating an infection in a patient administered ampicillin]). Eligible subjects were randomly assigned to one of three of the following treatment groups: (i) ampicillin; (ii) P1A β-lactamase; and (iii) ampicillin plus P1A β-lactamase (pg. 2456, column 1, last para.). Administration of P1A β-lactamase in conjunction with ampicillin significantly reduced the number of ampicillin-resistant coliforms and decreased the number of TEM β-lactamase genes (pg. 2460, column 2, last para. [Claims 1 and 23- administering an effective amount of a beta-lactamase to a patient with antibiotic resistance to, e.g., ampicillin] [Claims 2 and 3- the beta-lactamase provides a therapeutic response to the same or the different antibiotic] [nexus to Keller et al.] [administer an effective amount of an antibiotic or a different antibiotic before or concurrently with the antibiotic]).

	Regarding claims 20, 22, 28 and 30, antibiotics that are excreted in high concentrations in bile into the intestinal tract can cause profound disruption of the indigenous microflora, resulting in an increased incidence of secondary infections due to acquisition and overgrowth of antimicrobial-resistant pathogens, including vancomycin-resistant enterococci, Candida species, and multiresistant gram negative bacilli, and also in a number of adverse effects observed in Clostridium difficile infections (pg. 2455, column 1, para. 1 thru column 2, lines 1-6). Studies using mouse models demonstrated that oral administration of P1A recombinant β-lactamase given in conjunction with ampicillin or piperacillin preserved colonization resistance, reduced antibiotic-associated alteration in the indigenous
microflora, and prevented overgrowth of vancomycin-resistant enterococci (pg. 2456, column 1, para. 1 [Claims 20 and 28- the antibiotic is vancomycin] [Claims 22 and 30- the infection is an overgrowth of vancomycin-resistant enterococci (VRE)]).
	
Koski et al. addresses some of the limitations of claims 1 and 23, and the limitations of claims 16 and 33.
Koski et al. shows an invention which relates to beta-lactamases for use as a medicament for treating or preventing beta-lactam antibiotic- induced 
Regarding claims 1, 16, 23 and 33, Figure 4 shows the effect of orally administered D276N substituted beta-lactamase (P3A) pellets on the concentrations of ceftriazone in the jejunal chyme of beagle dogs (pg. 9, lines 1-5, and Figure 4 [nexus to Keller et al.] [the antibiotic is the cephalosporin ceftriaxone]). Treatment 2 showed that orally administered D276N mutant beta-lactamase reduced jejunal ceftriaxone levels to near the limit of detection (pg. 28, lines 3-11). New recombinant derivates of P1A beta-lactamase of the described invention are shown. The P3A pharmaceutical protein is a D276N substituted derivate of P1A (pg. 6, lines 16-26). Figure 2 shows the nucleotide and deduced amino acid sequences of D276N beta-lactamase gene of Bacillus licheniformis (P1A derivate) (pg. 8, lines 6-7 and Figure 2 [Claims 1 and 23- a beta-lactamase having an amino acid sequence of at least 95% identity with SEQ ID NO: 1 and a 

Compare to Applicant’s description of beta-lactamases which have the amino acid sequence SEQ ID NO.: 1 (i.e., “SYN-004” or “P3A”, as described in WO 2011/148041) (spec., pg. 13, lines 17-26). It is noted that the amino acid sequence shown in Figure 2 in Koski et al. is identical to Applicant’s SEQ ID NO.: 1, as filed.

Koski et al. further teaches that based on high activities to penicillins such as ampicillin, amoxicillin and piperacillin, D276N or D276R mutant enzymes can be used as an alternative drug substance in beta-lactamase therapy (pg. 28, lines 8-11).
	
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method treating an infection in a patient in need thereof, as shown by Keller et al., by: 1) analyzing a fecal sample [Claims 1 and 23]; 2) administering a beta-lactamase protein/enzyme [Claims 1 and 23]; 3) administering a beta-lactamase that provides a therapeutic response to the same or the different antibiotic [Claims 2 and 3]; and 4) administering the antibiotic vancomycin which can result in an infection as an overgrowth of vancomycin-resistant enterococci (VRE)]) [Claims 20, 22, 28 and 30], as shown by Tarkkanen et al., with a 
In addition, although Keller et al. does not show more than one of the antibiotic resistance genes cited in claims 1 and 25 (Keller et al. shows baeR) (e.g., at least two), it would be obvious to one of ordinary skill in the art to select any antibiotic resistance genes (including any of those cited in claims 1 and 25) that are relevant to the treatment of a particular patient being administered or intended to be administered a particular antibiotic. Keller et al. shows a number of genes that appear to be related to the antibiotic resistance genes cited in claims 1 and 25, for example, baeS (pg. 30, lines 10-22), and PbpC and PbpG (pg. 140, Table 15), as cited above. Therefore, it would have been obvious to have determined the presence of pbp4 instead of PbpC and/or PbpG in the patient sample, with the reasonably predictable expectation that antibiotic resistance would be determined, especially in view of Sun et al. which teaches that all ‘pbp’ genes/proteins have the same function with regard to binding penicillin, leading to antibiotic resistance (MPEP 2143 (I)(G)).
In addition, the selection of two or more genes would be akin to adding more of same (MPEP 2144.04 (IV)(A)) (to the methods); i.e., the genes perform similar functions with regard to antibiotic resistance.
Klebsiella infection. Therefore, it would be obvious (and one would be motivated) to administer the P1A beta-lactamase, shown by Tarkkanen et al., to the subjects suffering from a Klebsiella infection, shown by Keller et al., being administered ampicillin (MPEP 2143 (I)(A)).
In addition, Tarkkanen et al. teaches that administration of P1A β-lactamase in conjunction with ampicillin significantly reduced the number of ampicillin-resistant coliforms and decreased the number of TEM β-lactamase genes (pg. 2460, column 2, last para.). Therefore, it would have been obvious to have treated a patient determined to be resistant to an antibiotic, according to the method shown by Keller et al., with a beta-lactamase, because beta-lactamase reduced the number of ampicillin-resistant coliforms, which would be prevalent in a patient harboring an antibiotic resistance to, e.g., ampicillin (MPEP 2143 (I)(A)).
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of bacterial infection treatment would be motivated to optimize such a treatment by combining as many therapeutics as possible, in order to maximize the possibility of a positive treatment outcome; i.e., eradication and/or prevention of the bacterial infection.
It would have been further obvious to have administered: 1) a beta-lactamase having an amino acid sequence of at least 95% identity with SEQ ID NO: 1 and a hydrophilic residue other than aspartate (D) at position 276 based on Ambler classification [Claims 1 and 23]; and 2) a beta-lactamase having an amino acid 
Applicant’s describe the beta-lactamases of the claimed subject matter as having the amino acid sequence SEQ ID NO.: 1 (i.e., “SYN-004” or “P3A”, as described in WO 2011/148041) (spec., pg. 13, lines 17-26). It is noted that the amino acid sequence shown in Figure 2 in Koski et al. is identical to Applicant’s SEQ ID NO.: 1, as filed.
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of bacterial infection treatment would be motivated to optimize such a treatment by combining as many therapeutics as possible, in order to maximize the possibility of a positive treatment outcome; i.e., eradication and/or prevention of the bacterial infection. Alternatively, one of ordinary skill in the art of bacterial infection treatment would be motivated to optimize such a treatment by substituting a therapeutic with a more effective therapeutic, in order to maximize the possibility of a positive treatment outcome; i.e., eradication and/or prevention of the bacterial infection.
Klebsiella clinical isolates to detect bacterial resistance against antimicrobial drugs (pg. 7, lines 6-12). Sequencing can be carried out using polymerase chain reaction (PCR), particularly multiplex PCR, or high throughput sequencing or next generation sequencing, preferably using high-throughput sequencing. For sequencing, preferably an in vitro sample is used (pg. 22, lines 30-33 thru pg. 23, lines 1-2); and the data obtained by the sequencing can be in any format, and can then be used to identify the nucleic acids, and thus genes, of the microorganism, e.g., fingerprinting methods (pg. 23, lines 4-11). That is, the type of whole genomic sequence data, acquired via the use of PCR primers as in genomic fingerprinting and multiplex PCR, would allow one of ordinary skill in the art to determine the levels of the genes, as well as their presence or absence, which are indicative of antibiotic resistance (MPEP 2143 (I)(G)). It is noted that multiplex PCR requires determining a level of genes in order to identify the gene mutations. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 6-9, filed 29 November 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered but they are not persuasive.

determining whether a patient is resistant to an antibiotic by detecting a level of two or more genes associated with antibiotic resistance, and administering a beta-lactamase to the patient if the patient is determined to be resistant to an antibiotic. Accordingly, Koski does not teach or suggest the presently claimed method.
However, in response to Applicant, Keller et al. shows determining whether a patient is resistant to an antibiotic by detecting the presence of two or more genes associated with antibiotic resistance, and Tarkkanen et al. and Koski et al. show administering a beta-lactamase to a patient receiving antibiotic therapy. As noted above in the 103 rejection, it would have been obvious to have determined the levels of said genes associated with antibiotic resistance, especially in view of the PCR sequencing/fingerprinting methods, especially multiplex PCR, shown by Keller et al., which can detect gene level or abundance. It is noted that multiplex PCR requires determining a level of genes in order to identify the gene mutations. 
Tarkkanen et al. also shows that the administration of P1A β-lactamase in conjunction with ampicillin significantly reduced the number of ampicillin-resistant coliforms and decreased the number of TEM β-lactamase genes (pg. 2460, column 2, last para.). Therefore, it would have been obvious to have administered beta-lactamase to a patient, if the patient is determined to be resistant to an antibiotic.
In addition, it is well known that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); and the test for obviousness is not whether In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

2. Applicant remarks (pg. 8, para. 2) that in contrast to the presently claimed method, Tarkannen taught the measurement of the levels of only a single gene associated with antibiotic resistance. Further, the subjects of the clinical trial of Tarkkanen were not assessed for antibiotic resistance. Thus, Tarkkanen does not teach or suggest the presently claimed method comprising determining whether a patient is resistant to an antibiotic by detecting a level of two or more genes associated with antibiotic resistance, and administering a beta-lactamase to the patient if the patient is determined to be resistant to an antibiotic.
However, in response to Applicant, Keller et al. shows determining whether a patient is resistant to an antibiotic by detecting the presence of two or more genes associated with antibiotic resistance. As noted above in the 103 rejection, it would have been obvious to have determined the levels of said genes associated with antibiotic resistance, especially in view of the PCR sequencing/fingerprinting methods, especially multiplex PCR, shown by Keller et al., which can detect gene level or abundance. In addition, it is noted that the term limitation ‘one or more’ includes the limitation ‘two or more’ with regard to overall quantity. On the other hand, even if Tarkkanen et al. shows a single gene associated with antibiotic resistance, it is well known that continuous, prima facie case of obviousness (MPEP 2144.04 (V)(E) and (VI)(B)). In addition, selecting more than one antibiotic gene is akin to adding more of same (MPEP 2144.04 (IV)(A)) (to the methods). That is, it would have been obvious to one of ordinary skill in the art to have detected the levels of two or more genes instead of one or more genes.

3. Applicant remarks (pg. 8, para. 2 and 3) that Keller does not teach or suggest the presently claimed method comprising determining whether a patient is resistant to an antibiotic by detecting a level of two or more genes associated with antibiotic resistance, and administering a beta-lactamase to the patient if the patient is determined to be resistant to an antibiotic. Li is a review article related to multidrug efflux pumps in gram-negative bacteria.
However, in response to Applicant, Keller et al. shows determining whether a patient is resistant to an antibiotic by detecting the presence of two or more genes associated with antibiotic resistance, and Tarkkanen et al. and Koski et al. show administering a beta-lactamase to a patient receiving antibiotic therapy. The reference of Li et al. is not cited in this Office Action. As noted above in the 103 rejection, it would have been obvious to have determined the levels of said genes associated with antibiotic resistance, especially in view of the PCR sequencing/fingerprinting methods, especially multiplex PCR, shown by Keller et al., which can detect gene level or abundance. It is noted that Sun et al. shows a gene from the claimed list (i.e., pbp4), and Keller et al. shows a different gene from the claimed list (i.e., baeR). 

different beta-lactamase on emergence of bacterial resistance from Tarkkanen, identification of genes associated with antimicrobial resistance from Keller, and multidrug efflux pumps from Li, without identifying sufficient motivation to combine these elements into a single method such that one would have had a reasonable expectation of success that the resulting method would achieve effective treatment of an infection in a patient. This is because there is no such motivation without the benefit of hindsight gained from the present disclosure.
However, in response to Applicant, the 103 rejection above establishes the nexus between the features of the combination of references that shows how they collectively show the obviousness of the instantly-claimed subject matter. In response to Applicant’s argument, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

and a hydrophilic residue other than aspartate (D) at position 276 based on Ambler classification with an antibiotic resulted in a reduction of antibiotic resistance gene frequencies. See, e.g., Examples 1 and 3 of the specification.
However, in response to Applicant, Koski et al. shows the same beta-lactamase that was used in Applicant’s Examples 1 and 3 (spec., pg. 42, Example 1; and pg. 46, Example 3). Applicant describes the beta-lactamase as SYN-004 and also recites that the same designation is synonymous with ribaxamase or P3A (spec., pg. 13, lines 17-20). The SYN-004 is also known as IS118 and describes the beta-lactamase as D276N (spec., pg. 18, table, entry# 2). Applicant recites that this same beta-lactamase is described in WO 2011/14041 (spec., pg. 13, lines 17-20), which is the Koski et al. reference cited above. Therefore, the P3A D276N beta-lactamase, shown by Koski et al., would be expected to have the same properties as shown in Applicant’s Examples 1 and 3, because it appears to be the same beta-lactamase as that described as SYN-004. 
In addition, it is well known that “A rejection under 35 USC §102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic…This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic MPEP 2112 (III). The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed prima facie obviousness' under 35 USC 103, jointly or alternatively, the burden of proof is the same.” In re Best, 562 F .2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (MPEP 2112 (V)).

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651   

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631